PER CURIAM.
The motion for extension of time filed in the lower tribunal on or about September 10, 2013, is construed as a timely notice of appeal of the judgment and sentence in Duval County Circuit Court case number 16-2012-CF-005915-AXXX-MA, rendered on August 13, 2013. As in Platts v. State, 119 So.3d 1266 (Fla. 1st DCA 2013), “[t]he circuit court shall transmit the motion, so construed as a notice of appeal, to this *1291court within 15 days of issuance of mandate in this cause.” If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
Consequently, the petition for belated appeal is denied as moot.
ROWE, SWANSON, and MAKAR, JJ., concur.